COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Coleman
Argued at Richmond, Virginia


KAREN FELDMAN
                                                             MEMORANDUM OPINION∗
v.       Record No. 0086-03-2                           BY JUDGE ELIZABETH A. McCLANAHAN
                                                                MARCH 16, 2004
RICHARD FELDMAN


                       FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                   George F. Tidey, Judge

                          Robert L. Isaacs for appellant.

                          Richard L. Feldman, pro se.


         Karen Feldman appeals from a decision reducing the amount of spousal support she

receives from her ex-husband, Richard Feldman. Wife contends that the trial court erred in:

(1) finding that husband’s increased child support payment was a material change of

circumstances warranting a modification of spousal support to wife; and (2) failing to consider

the required statutory factors of Code § 20-107.1(E) when modifying spousal support.1 For the

reasons that follow, we reverse the trial court.

                                             I. Background

         Husband and wife married in 1984. Two children were born of the marriage, one in 1985

and the other in 1988. The parties separated in February 2000. The children’s custody,




         ∗
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
         1
             Because we reverse on appellant’s first issue, we need not address appellant’s second
issue.
visitation, support and maintenance were determined by the juvenile and domestic relations

district court in July 2000. Husband was awarded custody of one child, and wife was awarded

custody of the other child. Child support was “computed in accordance with 20-108.2,”

requiring husband to pay $324 per month to wife for the younger child’s support.2

       In June 2001, the circuit court ordered husband to pay wife $750 in permanent spousal

support. In July 2001, the parties returned to the juvenile and domestic relations district court for

the purpose of modifying the child support award “utilizing the split custody formula and

accounting for the spousal support award.”3 Husband’s offset obligation was thereby reduced to

$97 per month. In September 2001, the circuit court entered a final decree of divorce, setting the

spousal support at $750, and incorporating the child support amount as set by the juvenile and

domestic relations district court.

       In January 2002, after the parties’ older child left husband’s home and moved into wife’s

home, the juvenile and domestic relations district court transferred custody of both children to

wife. In May 2002, it recalculated the child support award because of the change from split

custody to sole custody, requiring husband to pay $650 to wife for support of both children.

       In June 2002, husband filed a motion to reduce spousal support based on a material

change of circumstances. The changes in circumstances alleged included that wife’s child

support obligation was reduced by $430 per month; husband’s child support obligation increased

by $530 per month; wife’s income increased by $300 per month; and wife’s adult child from a

previous marriage moved into wife’s household and began contributing toward the household

expenses. Wife filed a motion in opposition stating that husband’s child support obligation



       2
           Final Decree, p. 2, entered September 7, 2001.
       3
           Written Statement, p. 2, no. 12.


                                                -2-
increased because custody of one of the children was changed from husband to wife; wife’s

income had not substantially increased; wife’s adult daughter began residing in the home, but

that such circumstance had increased wife’s expenses; and husband’s expenses were

substantially reduced due to his remarriage. The circuit court set a hearing on the spousal

support reduction motion for September 3, 2002. In the meantime, wife appealed the juvenile

and domestic relations district court’s child support decision to the circuit court, which reduced

husband’s child support obligation to $642.

       After the hearing on spousal support reduction, the trial court reduced wife’s spousal

support from $750 per month to $550 per month. The chancellor issued a letter opinion stating:

“Based on a change in circumstances spousal support will be reduced to $550 per month.” Wife

filed a motion to reconsider arguing that a change in child support is not a basis for modification

of spousal support, that the court failed to communicate its findings with regard to the change in

circumstances, and that the court failed to indicate how it arrived at the new spousal support

amount.

       After hearing argument on the reconsideration motion, the chancellor issued a new letter

opinion stating, “I find that a change in child support because of a change in custody which

increase[s] child support from $97 to $650 per month [is] a material change in circumstances.”

The letter opinion was finalized in a support order, which stated, “The Court finds that the

change of child support due to a change of custody is a material change of circumstances

warranting a change of spousal support.”

                                           II. Analysis

       When reviewing a chancellor’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party below, granting it the benefit of any reasonable inferences.




                                               -3-
Wright v. Wright, 38 Va. App. 394, 398, 564 S.E.2d 702, 704 (2002) (citing Donnell v. Donnell,

20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995)). We will overturn a decision committed to the

chancellor’s sound discretion only upon a showing of abuse of that discretion.

          A party seeking modification of spousal support pursuant to Code § 20-109(A) bears the

burden of proving “both a material change in circumstances and that this change warrants a

modification of support.” Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989) (citation omitted). However, not every material change of circumstances warrants a

modification of support. See Blackburn v. Michael, 30 Va. App. 95, 103, 515 S.E.2d 780, 784

(1999).

                 A material change in circumstances, standing alone, does not
                 provide a basis for the trial court to modify its support decree. A
                 modification is appropriate only after the court has considered the
                 material change in circumstances in relation to . . . the present
                 circumstances of both parties . . . . Thus, in a petition for reduction
                 of support, the trial court must assess whether the requested
                 reduction, based on a material change in circumstances, is justified
                 in light of the overall circumstances of both parties . . . .

Yohay v. Ryan, 4 Va. App. 559, 566, 359 S.E.2d 320, 324 (1987) (addressing a modification in

child support). See also Furr v. Furr, 13 Va. App. 479, 481, 413 S.E.2d 72, 73 (1992).

                 In a petition for modification of . . . spousal support, the burden is
                 on the moving party to prove [by a preponderance of the evidence]
                 a material change in circumstances that warrants modification of
                 support. The petitioner must demonstrate a material change in
                 circumstances from the most recent support award. The material
                 change must relate to either the need for support or the ability to
                 pay. In the absence of a material change in circumstances,
                 reconsideration of support . . . would be barred by principles of res
                 judicata.

Barton v. Barton, 31 Va. App. 175, 177-78, 522 S.E.2d 373, 374-75 (1999) (internal quotations

and citations omitted.)




                                                  -4-
       We assume that the trial court followed the statutory mandate of Code § 20-108.1(A) and

considered all the evidence presented. See McGinnis v. McGinnis, 1 Va. App. 272, 277, 338
S.E.2d 159, 161 (1985). The trial court premised the material change in circumstances only on

the change in child support due to a change in custody. The chancellor’s first letter opinion

stated, “Based on a change in circumstances spousal support will be reduced to $550 per month.”

After a hearing on wife’s motion to reconsider, in which she argued that a change in child

support is not a basis for modification of spousal support, the chancellor’s new letter opinion

stated, “I find that a change in child support because of a change in custody which increase[s]

child support from $97 to $650 per month [is] a material change in circumstances.” The letter

opinion was finalized in a support order, which stated, “The Court finds that the change of child

support due to a change of custody is a material change of circumstances warranting a change of

spousal support.” The trial court, therefore, expressly relied only on the change in child support

due to a change in custody as the basis for the change in circumstances.

       Wife argued in her motion to reconsider, and on appeal, that a change of a child support

obligation is not a material change in circumstances warranting a modification of spousal

support, citing Lambert v. Lambert, 10 Va. App. 623, 629, 395 S.E.2d 207, 210 (1990), and

Head v. Head, 24 Va. App. 166, 177-78, 480 S.E.2d 780, 786 (1997). Husband argues that those

cases do not stand for the proposition that an increased child support obligation cannot be a

material change of circumstances warranting a reduction in spousal support. He argues that for

purposes of calculating spousal support, an increase in the total child support obligation may be

considered one factor in the change of circumstances to the extent it constitutes an increased

“obligation” under Code § 20-107.1(1), citing Lambert, 10 Va. App. at 629, 395 S.E.2d at 210.

In the Lambert case, we stated “that the trial court erred by considering the . . . child support as a




                                                 -5-
factor in determining spousal support, except insofar as it constituted an ‘obligation’ of

[husband] pursuant to Code § 20-107.1[(E)](1).” Id. In the Head case, we stated, “a change in

child support cannot be deemed a circumstance ‘material’ to a support award.” Head, 24

Va. App. at 178, 480 S.E.2d at 786.4 Therefore, when considering spousal support, Lambert

allows child support to be considered as a factor under Code § 20-107.1, while Head finds that a

change in child support is not material to the spousal support award. In order to reconcile the

tension between these two cases, we look to the relevant statutes, Code §§ 20-107.1 and

20-108.2.5



       4
          Wife argues that a change of child support cannot be deemed a circumstance material to
a support award, citing Head, 24 Va. App. at 178, 480 S.E.2d at 786. Head concerned a
legislative revision to the child support guidelines, which resulted in a reduced support obligation
on the part of the husband. The trial court found that the revisions to the child support guidelines
were a material change in circumstance that warranted a recalculation of the child support
obligation. Wife did not dispute that the guideline revision was, effectively, a material change in
circumstance, but she argued that the trial court had found an “aggregate household need”
(spousal support and child support) of $7,000 and that the reduction in child support was a
material change also requiring the court to increase wife’s spousal support in order to meet that
“aggregate need.” This Court affirmed the trial court decision in that case, which was that the
legislature’s change to the child support guidelines had no impact on the amount of the spousal
support award, and was not a material change in circumstances for that purpose. The sum of the
court’s child support and spousal support awards equaled $7,000, but the court had determined
the spousal support and child support awards separately. The Court concluded that child support
and spousal support are distinct obligations and are not fungible. We agree, unless the trial court
makes a unitary award under Code § 20-60.3(11).
       5
           The concurring opinion states that Rule 5A:18 precludes our analysis on this basis.
Wife’s question presented was: “Is a change in custody which increases child support a material
change of circumstances permitting a re-evaluation and reduction of spousal support?” Wife
argued that: “A change of a child support obligation is not a change of circumstances warranting
a reduction in spousal support,” relying on Head and Lambert. The husband argued that Lambert
and Code § 20-107.1 support his position. Thus, we cannot ignore the relevant statutes that
directly impact on appellant’s question presented, and resolve the discrepancies in the cases and
statutes cited by both parties as supporting their respective positions. The analysis that the
concurrence relies upon, which is that, “The court did not balance the needs of the wife and
husband’s ability to pay,” citing Stubblebine v. Stubblebine, 22 Va. App. 703, 710, 473 S.E.2d
72, 75 (1996) (en banc), was not raised by the parties.



                                                -6-
       Code § 20-107.1(E)(1) says the court shall consider the “obligations” of the parties when

determining spousal support. Code § 20-108.2(C), which governs the calculation of child

support, requires the parties’ gross incomes to be adjusted to reflect the amount of spousal

support before child support can be determined. Both of these subsections, Code

§§ 20-107.1(E)(1) and 20-108.2(C), relate to the issue of calculating spousal support and child

support. One statute permits an obligation to be considered in setting a spousal support award,

and the other statute requires a spousal support award to be considered before the child support

obligation can be calculated.

       It is well established that, when two statutes are in apparent conflict, a court, if

reasonably possible, must give them such a construction as will give force and effect to both.

See Commonwealth v. Zamani, 256 Va. 391, 395, 507 S.E.2d 608, 609 (1998); Board of

Supervisors v. Marshall, 215 Va. 756, 761, 214 S.E.2d 146, 150 (1975). “‘When one statute

speaks to a subject in a general way and another deals with a part of the same subject in a more

specific manner, the two should be harmonized, if possible, and where they conflict, the latter

prevails.’” Frederick County Sch. Bd. v. Hannah, 267 Va. 231, 236, 590 S.E.2d 567, 569 (2004)

(quoting Virginia Nat’l Bank v. Harris, 220 Va. 336, 340, 257 S.E.2d 867, 870 (1979)); accord

County of Fairfax v. Century Concrete Servs., 254 Va. 423, 427, 492 S.E.2d 648, 650 (1997);

Dodson v. Potomac Mack Sales & Service, 241 Va. 89, 94-95, 400 S.E.2d 178, 181 (1991); see

also Tharpe v. Commonwealth, 18 Va. App. 37, 43-44, 441 S.E.2d 228, 232 (1994). Since Code

§ 20-108.2 specifically requires the consideration of spousal support before a child support

obligation can be determined, we find that statute to be the more specific, prevailing over Code

§ 20-107.1(E)(1) allowing the “obligations” of the parties to be considered for the purpose of

awarding spousal support.




                                                -7-
       Under Code § 20-108.2, the court first determines the number of children for whom

support is sought. It then begins the support calculation by taking the monthly gross income, as

defined by statute, of each party. If there is either an agreement between the parties or a written

order on spousal support, the court adjusts the gross income of each party to account for spousal

support payments. Spousal support payments made are deducted from the gross income of the

paying spouse and added to the gross income of the recipient spouse.6 After deductions for other

amounts as allowable by law, the court arrives at the adjusted gross income of each party. Those

incomes are added together to arrive at a combined gross income. That combined income, after

deductions for extraordinary medical expenses and employment-related child care expenses, is

used to determine the total shared support obligation.

       “Child support has long been recognized as an obligation owed to the infant child, not the

payee parent.” Hur v. Va. Dep’t of Soc. Serv. Div. of Child Support Enforcement, 13 Va. App.
54, 58, 409 S.E.2d 454, 457 (1991) (citation omitted). It is paramount to a child’s best interests

that he or she receives adequate financial support. Child support is an obligation of both parents

and is intended to benefit the child, not the custodial parent. See Lambert, 10 Va. App. at 629,

395 S.E.2d at 210 (“Child support and spousal support are separate and distinct obligations based

on different criteria.”). The amount each parent is responsible for is dependent on his or her own

gross income, after adjustment for spousal support, as a percentage of the total support.




       6
         “For purposes of this subsection: (i) spousal support received shall be included in gross
income and spousal support paid shall be deducted from gross income when paid pursuant to an
order or written agreement.” Code § 20-108.2(C). In this case, in June 2001, the circuit court
ordered husband to pay wife $750 in permanent spousal support. In July 2001, the parties
returned to the juvenile and domestic relations district court for the purpose of modifying the
child support award “utilizing the split custody formula and accounting for the spousal support
award.”


                                                -8-
Moreover, the statutory guidelines in cases involving split custody require a trial court to apply a

different formula than in a sole custody analysis. Code § 20-108.2(G)(2) provides:

               Split custody support. In cases involving split custody, the amount
               of child support to be paid shall be the difference between the
               amounts owed by each parent as a noncustodial parent, computed
               in accordance with subdivision 1, with the noncustodial parent
               owing the larger amount paying the difference to the other parent.
               For the purpose of this section and § 20-108.1, split custody shall
               be limited to those situations where each parent has physical
               custody of a child or children born of the parents, born of either
               parent and adopted by the other parent or adopted by both parents.
               For the purposes of calculating a child support obligation where
               split custody exists, a separate family unit exists for each parent,
               and child support for that family unit shall be calculated upon the
               number of children in that family unit who are born of the parents,
               born of either parent and adopted by the other parent or adopted by
               both parents. Where split custody exists, a parent is a custodial
               parent to the children in that parent’s family unit and is a
               noncustodial parent to the children in the other parent’s family
               unit.

In the case at bar, the child support obligation changed only because of the shift in custody. The

court modified the child support obligation utilizing the sole custody formula, deducting spousal

support from husband’s gross income and adding it to wife’s gross income before arriving at the

combined gross income available for support. Husband’s obligation, as the noncustodial parent,

was then calculated by dividing his gross income by the combined gross income. As the

noncustodial parent, husband has no offset available under the sole custody arrangement, thus he

pays a larger portion of the shared support obligation. Husband went from a $97 per month

payment to a $642 per month payment only because he no longer has a child living under his

roof. Once wife had custody of both children, the split custody formula, including the offset

amount, is no longer applicable. Instead of the expenses for the child under his roof being




                                                -9-
absorbed into his own household budget, and offset by wife’s payment for that child, his cost for

support of that child is now paid wife to support that same child.

       There was only a reallocation of the obligation because of a change in physical custody.

Husband and wife are jointly responsible for the total child support obligation both before and

after the child moved from one home to the other. Whether the child remains in husband’s home

or moves to wife’s home, husband and wife, together, are still responsible for the child’s

financial support. Husband’s percentage of the financial obligation obviously increased when

wife took on the greater burden of increased custodial time.

       We find it is inappropriate to premise a modification of spousal support on a reallocation

of child support because Code § 20-108.2(C) requires the parties’ gross incomes to be adjusted to

reflect the amount of spousal support before child support can be determined. Code

§ 20-108.2(C).

                 The trial court should follow a three-step process in resolving
                 issues of equitable distribution, spousal support, and child support.
                 Because in determining child support under Code § 20-108.2(C),
                 the trial court must include spousal support in the gross income of
                 the receiving spouse and must deduct the amount of spousal
                 support from the gross income of the paying spouse, the court
                 should first determine equitable distribution, then spousal support,
                 and finally child support.

Frazer v. Frazer, 23 Va. App. 358, 381, 477 S.E.2d 290, 301 (1996). To premise modification of

spousal support upon a percentage change in a child support obligation, which can only be

determined after adjusting the parties’ gross incomes to reflect the spousal support, is circular

logic. Once the spousal support is reduced the courts would have to recalculate the parties’ child

support obligation percentage, and on and on. To allow such would invite continuous litigation.

Therefore, we hold as a matter of law that an increase in a payor’s child support obligation by

itself, due to a change in custody alone, cannot constitute the circumstances warranting the



                                                - 10 -
reduction of spousal support where, as here, the parties concede that the gross income of the

payor spouse remains unchanged.

                                         III. Conclusion

       We hold that the trial court erred in finding that a change in child support because of a

change in custody alone, increasing the noncustodial parent’s percentage with regard to the

shared child support obligation, is not a change of circumstances warranting a modification of

spousal support. Spousal support must be determined before a child support obligation is

determined, and not vice versa. Accordingly, we reverse the trial court and dismiss husband’s

petition to modify spousal support.

                                                                                         Reversed.




                                              - 11 -
Frank, J., concurring.

       I agree with the majority that the trial court erred in reducing the spousal support award.

However, I write separately because I disagree with the majority’s analysis that an increase in

child support because of a change in custody, alone, does not warrant a modification in spousal

support.

       Wife argued a change in child support cannot be considered as a circumstance for

modification of spousal support, citing Head v. Head, 24 Va. App. 166, 480 S.E.2d 780 (1997).

The majority, in its footnote 4, correctly distinguishes this case, which only addressed the effect

of a legislative change in child support calculations, which decrease the amount awarded, on the

receiving parent’s request for an increase in spousal support. The Court did not consider a

change of custody and its impact on spousal support awards.

       Once disposing of wife’s arguments based on Head, the majority then embarks on a

different and new analysis, i.e., that a “reallocation” of child support because of a change in

physical custody is not a proper predicate for a modification of spousal support. This argument

was not presented at trial, was not briefed for this Court, nor was it mentioned during oral

argument. Thus, we should not, sua sponte, raise or address this argument. Rule 5A:18; Ohree

v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998) (“The Court of Appeals

will not consider an argument on appeal which was not presented to the trial court.”). Cf.

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992) (finding statements

unsupported by argument, authority, or citations to record do not merit appellate consideration).

       “Upon petition of either party the [trial judge] may . . . [modify] spousal support . . . as

the circumstances may make proper.” Code § 20-109. “When considering the issue of spousal

support, whether in a modification or initial award determination, the trial court must take into




                                               - 12 -
account the receiving spouse’s needs and ability to provide for the needs, and balance those

against the other spouse’s ability to provide support . . . .” Stubblebine v. Stubblebine, 22
Va. App. 703, 710, 473 S.E.2d 72, 75 (1996) (en banc). In addition, “[t]he trial court . . . may

consider earning capacity as well as actual earnings in fashioning the award so long as it applies

‘the circumstances in existence at the time of the award.’” Id. at 708, 473 S.E.2d at 74 (quoting

Payne v. Payne, 5 Va. App. 359, 363, 363 S.E.2d 428, 430 (1987)).

       A party seeking modification of spousal support pursuant to Code § 20-109 bears the

burden of proving “both a material change in circumstances and that this change warrants a

modification of support.” Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989). However, not every material change of circumstances warrants a modification of

support. See Blackburn v. Michael, 30 Va. App. 95, 103, 515 S.E.2d 780, 784 (1999). “The

determination whether a spouse is entitled to [a reduction or increase in spousal] support, and if

so how much, is a matter within the discretion of the [trial] court and will not be disturbed on

appeal unless it is clear that some injustice has been done.” Dukelow v. Dukelow, 2 Va. App.
21, 27, 341 S.E.2d 208, 211 (1986).

       The evidence indicates husband, at the time of the original award, had a net monthly

income of $3,216 and monthly expenses of $3,694. Husband conceded at the hearing that his

gross monthly income had not changed from the time of the original award. He also admitted his

monthly expenses had decreased. His expense sheet indicated his gross monthly income at the

time of the modification hearing was $3,973, with expenses of $3,515, which included child

support of $640 and spousal support of $750. Husband admitted during the hearing that the only

material change in circumstances was his higher child support payment.




                                               - 13 -
       Wife’s gross income increased to $1,362 by the time of the modification hearing from the

$1,200 per month she had at the time of the original award. Her monthly expenses also

increased, to $2,612 at the time of the modification hearing, up from $2,335.73.

       While we generally assume a trial court has followed the law, McGinnis v. McGinnis, 1
Va. App. 272, 277, 338 S.E.2d 159, 161 (1985), the opinion letter in this case clearly indicates

the court considered only the increase in husband’s child support payments. The trial court

failed to consider wife’s needs or her “ability to provide for [her] needs.” Stubblebine, 22

Va. App. at 710, 473 S.E.2d at 75. The court did not balance the needs of the wife and

husband’s ability to pay. Thus, the trial court’s opinion letter rebuts the presumption of

correctness.

       I would, therefore, reverse the trial court’s decision and remand the case for the trial court

to consider not only the husband’s ability to pay, but also the wife’s needs and circumstances.




                                               - 14 -